In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-755V
                                    Filed: September 15, 2015

*************************                           UNPUBLISHED
DANIEL WERNER,                             *
                                           *       Special Master Hamilton-Fieldman
                     Petitioner,           *
v.                                         *       Attorneys’ Fees and Costs; Reasonable
                                           *       Amount Requested to which Respondent
SECRETARY OF HEALTH                        *       Does Not Object.
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
*************************
Diana S. Sedar, Maglio, Christopher, and Toale, PA, Sarasota, FL, for Petitioner.
Julia W. McInerny, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On August 20, 2014, Daniel Werner (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that the administration of an influenza (“flu”) vaccine on
October 22, 2012, caused him to suffer from Brachial Neuritis. Petition (“Pet.”) at 1-3. On
August 3, 2015, the undersigned filed a decision awarding compensation to Petitioner. Decision,
ECF No. 26.

        On September 15, 2015, Petitioner filed a “Stipulation of Attorneys’ Fees and Costs”.
Pursuant to their Stipulation, the parties have agreed to an award of $10,882.17 in attorneys’ fees
and costs. Petitioner’s counsel represents that Petitioner has not incurred any costs in pursuit of
his claim. Declaration, ECF No. 32.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $10,882.17, in the

1
 The undersigned intends to post this unpublished decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to file a motion for redaction “of any information furnished by that party
(1) that is trade secret or commercial or financial information and is privileged or confidential, or (2) that
are medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion
of privacy.” In the absence of such motion, the entire decision will be available to the public. Id.


                                                      1
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Diana L.
Stadelnikas Sedar of Maglio Christopher & Toale, PA, 1605 Main Street, Suite 710,
Sarasota, Florida, 34236.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




        2
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2